                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   DANIEL and SHAVONNE TONNES,                               CASE NO. C18-0468-JCC
10                              Plaintiffs,                    ORDER
11          v.

12   U.S. GOLDEN EAGLE FARMS, L.P.,

13                              Defendant.
14

15          This matter comes before the Court on Plaintiffs’ declaration in support of attorney fees
16   (Dkt. No. 36) and Defendant’s response (Dkt. No. 39). On July 18, 2019, the Court granted in
17   part and denied in part Plaintiffs’ motion to compel discovery. (Dkt. No. 35.) In doing so, the
18   Court found that a monetary sanction was warranted under Federal Rule of Civil Procedure
19   37(a)(5)(A), and ordered Defendant to pay Plaintiffs’ reasonable attorney fees and expenses
20   incurred in filing their motion to compel. (Id. at 5–6.) The Court ordered Plaintiffs to file a
21   declaration documenting their reasonable attorney fees and expenses, and allowed Defendant to
22   file a response regarding the reasonableness of the requested award. (Id. at 6.)
23          Plaintiffs seek $7,264 in attorney fees, 1 which represents 22.7 hours of work expended at
24

25          1
              Plaintiffs assert that they are only seeking fees for the work of attorney Meredith
     Crafton, despite the fact that her co-counsel Richard Smith, who bills at a higher rate, expended
26   approximately three hours of work on the motion. (See Dkt. No. 36 at 1, 5.)

     ORDER
     C18-0468-JCC
     PAGE - 1
 1   an hourly rate of $320. (Dkt. No. 36 at 5.) Defendant objects to the requested award, arguing that

 2   the amount of time expended on the motion was unreasonable. (See Dkt. No. 39.)

 3          District courts employ a two-step process to calculate a reasonable fee award. Fischer v.

 4   SJB-P.D. Inc., 214 F.3d 1115, 1119 (9th Cir. 2000). First, the Court calculates the lodestar

 5   figure, which represents the number of hours reasonably expended on the litigation multiplied by

 6   a reasonable hourly rate. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). Second, the Court

 7   determines whether to increase or reduce that figure based on several factors that are not

 8   subsumed in the lodestar calculation. Kelly v. Wengler, 822 F.3d 1085, 1099 (9th Cir. 2016).
 9          To determine a reasonable billing rate, the Court generally looks to “the forum in which
10   the district court sits.” Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 979 (9th Cir. 2008). The
11   presumptive reasonable hourly rate for an attorney is the rate the attorney charges. Broyles v.
12   Thurston Cty., 195 P.3d 985, 1004 (Wash. Ct. App. 2008). Here, the Court finds that Ms.
13   Crafton’s hourly rate of $320 was reasonable. See, e.g., Campbell v. Catholic Cmty. Servs. of W.
14   Wash., Case No. C10-1579-JCC, Dkt. No. 120 at 3 (W.D. Wash. 2012) (approving hourly rates
15   of $350/partner, $250/associates, and $125/support staff).
16          “The number of hours to be compensated is calculated by considering whether, in light of
17   the circumstances, the time could reasonably have been billed to a private client.” Moreno v. City
18   of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008). A district court should exclude from the

19   lodestar amount hours that are not reasonably expended because they are “excessive, redundant,

20   or otherwise unnecessary.” Hensley, 461 U.S. at 434. Given the straightforward nature of

21   Plaintiffs’ motion to compel, the Court finds that Ms. Crafton expended an excessive amount of

22   time drafting the motion—approximately 16 hours. The Court reduces the reasonable amount of

23   time spent drafting the motion to compel to 8 hours, which leaves a total of 14.7 hours

24   reasonably expended on the motion. Given the hourly rate of $320, the Court awards Plaintiffs

25   reasonable attorney fees in the amount of $4,704. Defendant shall be responsible for paying this

26   award pursuant to the Court’s prior order. (See Dkt. No. 35.)


     ORDER
     C18-0468-JCC
     PAGE - 2
 1          DATED this 2nd day of August 2019.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0468-JCC
     PAGE - 3
